 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558Verizon Information Systems and Communications Workers of America, Petitioner. Case 22ŒRCŒ12067 August 27, 2001 DECISION ON REVIEW AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On April 16, 2001, the Regional Director for Region 22 denied the Employer™s request to dismiss or hold in abeyance the representation petition filed in this case because of a pending arbitration over the scope of the appropriate bargaining unit of the Employer™s employ-ees.1  On April 24, 2001, the Employer filed an ﬁEmer-gency Request for Reviewﬂ of the Regional Director™s denial of the Employer™s request.  The Petitioner filed an opposition.  By order dated May 9, 2001, the Board granted the Employer™s request for review.2  Both parties filed briefs on review. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has carefully considered the record in this case, including the Employer™s and the Petitioner™s briefs on review.3  For the reasons set forth below, we dismiss the petition.  I.  FACTS The Employer sells advertising in printed and electronic phone directories throughout the United States.  It was formed in the summer of 2000 following the merger of Bell Atlantic Corporation and GTE Corporation and now consists of the former employees of Bell Atlantic™s direc-tory companies and those of GTE™s directory services.   The former Bell Atlantic directory employees operate in several northeastern and mid-Atlantic states.  The Peti-tioner represents some of these employees, while others are unrepresented. On August 5, 2000, collective-bar-gaining agreements between the Petitioner and the for-mer Bell Atlantic directory companies expired, and a strike immediately commenced.   On August 23, 2000, the Petitioner and the Employer executed a ﬁMemorandum of Agreement Regarding Neu-trality and Card Check Recognitionﬂ (Agreement), effec-tive by its terms from August 6, 2001, to August 6, 2003.  The Agreement applies to the ﬁDirectory South Salesﬂ (south sales) employees of the former Bell Atlantic direc-tory companies.  The south sales area includes employ-ees in New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, West Virginia, and the District of Columbia.                                                            1 A representation hearing was held on April 17, 2001, but no deci-sion has been issued by the Regional Director. 2 Member Walsh, dissenting, would have denied review. 3 The Employer filed motions to strike the Petitioner™s brief on re-view and the Petitioner™s response to the Employer™s motion to strike its brief.  The Employer™s motions are denied. The Agreement provides, in relevant part:  Section 3(a): When requested by the Union, the Companies agree to furnish the Union lists of employees in the bargaining units.  This list of employees will include the work location, job title and home addresses. Section 3(b): The Union will give twenty one (21) days™ notice for access to Company locations. Access will be lim-ited to one sixty (60) day period in any twelve months for each unit agreed upon or determined as provided herein. Section 3(c)(1):  The Union and the Companies shall meet within a reasonable period, but not to exceed ninety (90) days, after the effective date hereof for the purpose of defining appropriate bargaining units for all pres-ently existing potential bargaining units.  In the event the parties are unable to agree, after negotiat-ing in good faith for a reasonable time, upon the de-scription of an appropriate unit for bargaining, the issue of the description of such unit shall be submit-ted to arbitration administered by, and in accordance with, the rules of the American Arbitration Associa-tion (AAA).  The arbitrator shall be confined solely to the determination of the appropriate unit for bar-gaining and shall be guided in such deliberations by the statutory requirements of the National Labor Re-lations Act and the precedential decisions of the Na-tional Labor Relations Board and Appellate reviews of such Board decisions.  The parties agree that the decision of the Arbitrator shall be final and binding. . . . Section 3(d): The Companies agree that the Union shall be recognized as the exclusive bargaining agent for any agreed-upon or otherwise determined bargaining unit(s) not later than ten (10) days after receipt by the Companies of written notice from the American Arbitration Association (ﬁAAAﬂ) that the Union has presented valid authorization cards signed by a ma-jority of the employees in such unit(s).  Section 3(g): As soon as practicable after the aforesaid recog-nition and upon written request by the Union, the Companies shall commence bargaining in good faith 335 NLRB No. 44  VERIZON INFORMATION SYSTEMS 559with the Union with respect to wages, hours, and 
other terms and conditions of employment for the 
employees employed within the agreed upon or oth-
erwise determined approp
riate bargaining unit. 
Section 4(a): 
The Companies agree, and shall so instruct all 
appropriate managers, that the Companies will re-

main neutral and will neither assist nor hinder the 
Union on the issue of Union representation. 
 Shortly after execution of 
the Agreement, the Peti-
tioner contacted the Employer about organizing employ-
ees covered by the Agreement.
  Pursuant to the Agree-
ment, the Employer furnished information to the Peti-

tioner regarding the number and classifications of em-
ployees at various locations in New Jersey, Pennsyl-
vania, Delaware, Maryland, Virginia, and West Virginia.  
In the fall of 2000, the parties discussed the scope of ap-
propriate bargaining units.  The parties disagreed over 
whether employees should be organized in single office 
units, as contended by the Petitioner, or in a single unit 
of the entire south sales area as contended by the Em-
ployer.   
On January 10, 2001,
4 the Petitioner wrote to the Em-
ployer that ﬁ[a]t this point we are at an impasse on the 
make up of the bargaining unit.ﬂ  Invoking the procedure 
under the Agreement, the Petitioner indicated that ﬁthe 
next step would be to submit this issue to arbitration,ﬂ and 
proposed a list of potential arbitrators ﬁwho have knowl-
edge of and experience in the subject of neutral-

ity/bargaining units.ﬂ  The Employer replied that the issue 
was not ripe for arbitration, but the Petitioner continued to 
press for arbitration of the dispute.  By March 21 the par-
ties had agreed to submit 
the unit issue to the AAA, and 
the arbitration hearing was scheduled for June 6. 
 By letter dated March 29, the Petitioner informed the 
Employer™s New Jersey employees that it had ﬁnotified 
Verizon that a majority of the VIS [Verizon Information 
Systems] employees have chosen representation with 
CWAﬂ and that ﬁ[if] they do not agree to a card check, 
CWA will file a representation petition with the National 
Labor Relations Board.ﬂ The letter went on to state that 
ﬁ[w]ith a determination fr
om the NLRB on appropriate 
bargaining units we could either revert to card check or 
the NLRB will conduct an actu
al election at your work-
place.ﬂ5                                                             
                                                           
4 All dates are in 2001 unless otherwise noted. 
5 When the Employer moved to adm
it this letter into the record, the 
Petitioner stipulated that it was written by the Petitioner but objected to 
its admission on relevancy grounds.  The hearing officer agreed with 
the Petitioner and placed it in the reject
ed exhibit file.  We reverse the 
hearing officer™s ruling, find that the 
letter is relevant, and admit it into 
the record. On April 2 the Petitioner filed the instant representa-
tion petition seeking to represent a unit of sales and re-
lated classifications of employees at the Employer's 
Somerset, Paramus, and Marlton, New Jersey offices. 
By letter dated April 13, the Employer requested that 
the Regional Director dismiss the petition or hold it in 
abeyance because the parties had agreed on a procedure 
to resolve the unit scope issue,
 and as part of that proce-
dure, the issue had been scheduled for arbitration on June 

6, 2001.  By letter dated April 16, the Regional Director 
denied the request, concluding that the Board does not 
defer to arbitration in representation proceedings involv-
ing unit scope issues, the resolution of which turns on 
statutory policy.  
The Employer seeks review of
 the Regional Director™s 
decision, contending that the petition should be dis-
missed in light of the parties™ Agreement. We find merit 
in the Employer™s contentions. 
II.  ANALYSIS 
ﬁ[N]ational labor policy favors the honoring of volun-
tary agreements reached between employers and labor 

organizations.ﬂ  
Pall Biomedical Products Corp.
, 331 
NLRB 1674, 1677 (2000).
6  See also Retail Clerks v. Lion Dry Goods, Inc.
, 369 U.S. 17 (1962), and 
Textile 
Workers v. Lincoln Mills of Ala.
, 353 U.S. 448 (1957).  
The Board will enforce such agreements, including 
agreements that explicitly address matters involving un-

ion representation.
7 In Briggs Indiana
, 63 NLRB 1270 (1945), the Board 
held that a union that promises not to represent certain 
 6 Chairman Hurtgen does not rely on 
Pall Biomedical, a case in 
which he dissented.  In that case,
 unlike here, the agreement (in Chair-
man Hurtgen™s view) required recognition even in the absence of ma-
jority status.  In addition, Chairman
 Hurtgen concluded that the clause 
was a nonmandatory subject of bargai
ning.  Thus, an 8(a)(5) violation 
could not be based thereon.  The 
issue of mandatory vs. nonmandatory 
is not raised in this representation case.   
7 For example, when an employer has agreed to recognize a union on 
the basis of a showing of majority support demonstrated by authoriza-
tion cards, the employer will be held
 to that agreement. See, e.g., 
Good-less Electric Co.
, 332 NLRB 1035, 1038 (2000), citing 
Snow & Sons
, 134 NLRB 709 (1961), enfd. 308 F.2d 687 (9th Cir. 1962). Similarly, 

the Board has required employers to honor agreements to recognize a 
union as the representative of employ
ees in stores acquired after the 
execution of a collective-bargaining 
agreement and to apply the con-
tract to those employees, upon proof of majority support for the union.  

See, e.g., 
Kroger Co., 219 NLRB 388 (1975). See also 
Pall Biomedical 
Products Corp.
, supra (applying 
Kroger
: employer violated statutory 
duty to bargain by revoking letter agreement to extend recognition to 

union at separate facility, if empl
oyee performing bargaining unit work 
was employed there). Accord: 
Hotel & Restaurant Employees Union 
Local 217 v. J. P. Morgan Hotel
, 996 F.2d 561 (2d Cir. 1993) (enforc-
ing card-check and neutrality agreem
ent, pursuant to Section 301 of 
Labor-Management Relations Act); 
Hotel Employees, Restaurant Em-
ployees, Local 2 v. Marriott Corp., 961 F.2d 1464 (9th Cir.1992) 
(same). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560categories of employees during the term of an agreement 
may not file a petition with 
the Board seeking to repre-
sent those employees during that period. The Board 
found that such a promise was a permissible limitation 

on the employees™ right to ch
oose a collective-bargaining 
representative, since the promise was for a reasonably 

brief period of time and the result of collective bargain-

ing between presumptive equals. As the Board observed: 
The question here is not whether we should enforce the 

agreement so as to deny an individual Briggs plant-
protection employee the right to select a UAW affiliate 
as his representative or so as to deny the protection of 
Section 8(a)(3) of the Act to such an employee. It is 
merely whether it is the proper function of the National 
Labor Relations Board to expend its energies and pub-

lic funds to confirm a result which the Union agreed it 
would refrain, temporarily, from seeking to achieve. It 
is the Union, not an employee, that is the moving party 
before the Board; it is the Union that seeks an election 
and the imprimatur of a Boar
d certification. If, as the 
dissenting opinion suggests, ﬁthe contract should never 
have been made in the first place,ﬂ the International 
may have good reason to regret the original commit-
ment or to decline hereafter 
to renew it. But this Board 
should not take affirmative action to facilitate its avoid-
ance. That is not the business of the Government of the 
United States. [63 NLRB at 1273.] 
Briggs Indiana
 was recently reaffirmed by the Board 
in 
Lexington House
, 328 NLRB 894 (1999).  Noting that 
the 
Briggs Indiana
 rule ﬁrests on the notion that a party 
should be held to its express promise,ﬂ the Board in 
Lex-
ington House
 emphasized: ﬁIf there is an express prom-
ise, we will enforce it, for a party ought to be bound by 
its promise.ﬂ Id. 
While the underlying dispute in this case does not in-
volve a promise by a union to refrain from representing 
employees, the Board™s reasoning in 
Briggs Indiana
 and Lexington House
 is nonetheless applicable.  Through 
collective bargaining, the Petitioner and the Employer 

reached complete agreement es
tablishing a procedure for 
voluntary recognition outside of the Board™s processes.  
Under this Agreement, the Petitioner obtained significant 
rights to information about employees it is seeking to 
organize (including names and addresses), access to em-
ployees on the Employer™s premises, a pledge of neutral-
ity by the Employer during the Union™s organizational 
efforts, prompt recognition of the Petitioner by the Em-

ployer upon a demonstration of majority support, and 
prompt commencement of good-faith bargaining with the 
Petitioner. 
It is undisputed that the Petitioner invoked this 
Agreement for organizing the Employer™s employees.  
As a result, it obtained information including the num-

bers and classifications of
 the employees at the Em-
ployer™s various locations.  When the parties were unable 
to agree on the scope of the bargaining units, the Peti-

tioner invoked its right under the Agreement, over the 
Employer™s objection, to have the unit issue decided by 
an arbitrator.  Finally, in its March 29 letter to employ-
ees, the Union said that if th
e Employer did not agree to 
a card check, the Union would file an RC petition with 

the NLRB.  The letter went on to state that, in such 

event, the Union could nonethel
ess then opt to return to 
the agreement.  
Under these circumstances, we find that the Agree-
ment bars the instant petition. Our finding is expressly 

premised on the fact that the Petitioner invoked the pro-
visions of the Agreement in 
seeking to organize the Em-
ployer™s employees. Had the Petitioner instead chosen to 

file a representation petition with the Board initially, and 
never invoked the Agreement, we would not find that the 
Agreement bars the petition.
8  Nor are we finding that the 
Petitioner would be barred from filing a petition if it 
could establish that the Agreement was no longer bind-
ing. Another determinative fact is that the Petitioner it-
self filed the petition in this case; we are not finding that 

the Agreement bars an election petition filed by another 
union or an unfair labor practice charge filed by an em-
ployee.  We find only that, the Petitioner having invoked 
the Agreement, the fundamental policies of the Act can 
best be effectuated by holding the Petitioner to its bar-
gain.
9 As the Board stated in 
Lexington House
, ﬁ[t]o do 
otherwise would permit the Petitioner to take advantage 
of the benefits accruing from
 its valid contract while 
avoiding its commitment by petitioning to the Board for 
an election.ﬂ 328 NLRB 894, 897.  
Our dissenting colleague misconstrues the posture of 
this case and our narrow holding here.  The issue is not, as 
our colleague contends, whether the Petitioner ﬁclearly and 
unmistakablyﬂ waived its right to file a representation peti-
tion.  Rather, the issue is whether the PetitionerŠhaving 
elected to proceed under the 
Agreement and derived bene-
fits from itŠshould be permitted to pick and choose which 
provisions it wishes to invoke and which it prefers to 
avoid.  The question, then, is really one of estoppel.  (The 
Petitioner does not contend that the Agreement is no 
longer operative or applicable to this case.)   
In our view, the policies of the Act can best be effectu-
ated by holding the Petitioner to its bargain.  We have 
                                                          
 8 The Agreement does not provide that its procedures for voluntary 
recognition are the only procedures available to the Union. 
9 We are also not disturbing the Board™s long-held view, relied on by 
the Regional Director, that it only infr
equently defers to arbitration in representation proceedings.    VERIZON INFORMATION SYSTEMS 561applied the principle of estoppel in analogous circum-
stances. See, e.g., 
Red Coats, Inc.
, 328 NLRB 205, 207Œ
208 (1999).
10 Here, by agreeing to a card-check and vol-
untary recognition procedure, the Employer was induced 
to believe that the Petitioner would not file a petition 
with the Board, and the Employer relied to its detriment 
on the Union™s actions by providing information to the 

Union and proceeding to arbitr
ation. It is for these rea-
sonsŠand not, as the dissent asserts, ﬁbecause of a pend-

ing arbitration on the scope of the appropriate unitﬂŠthat 
we hold that this Agreement bars this Petitioner from 
filing this petition at this time.  
Accordingly, we dismiss the petition.
11 ORDER The petition in this case is dismissed.  
 MEMBER LIEBMAN, concurring. 
The decision I reach today is 
consistent with my deci-
sion in Central Parking System,
 335 NLRB 390 (2001). 
I write separately only to emphasize that
 whether and to 
what extent the Board should defer to an arbitrator™s de-
termination of an appropriate bargaining unit for purposes 
of determining the union™s majority support, pursuant to 
an agreement that requires the 
arbitrator to apply the Act 
and the decisions of the Board and the courts, is an issue 
not squarely posed here.  Nor do prior Board decisions 
address that precise question. One commentator has ar-
gued that such circumstances 
call for a different approach than cases involving representational issues such as unit 
accretions, where employees have no opportunity to 

choose or reject representation.  Andrew Strom, 
Rethink-
ing the NLRB™s Approach to Union Recognition Agree-
                                                          
 10 In 
Red Coats, Inc., 
supra, the employer voluntarily recognized the 
union as the representative of em
ployees in three separate, single-
location bargaining units.  After 5 months of negotiations, the employer 
withdrew recognition of the union,
 on the basis that single-location units were inappropriate.  The Bo
ard found that the employer was 
equitably estopped from taking 
that position.  It observed: ﬁ[T]he key is that the estopped party, by its actions, has obtained a 
benefit.ﬂ  The benefit received here by the [employer] was the avoid-
ance of a companywide union organizing campaign and the stabiliza-
tion of labor relations.  The policies
 of the act are not served by allow-
ing the [employer] to use the process of voluntary recognition to gain 
this benefit, only to cast off this process when it does not achieve what 
it desires in negotiations. 
328 NLRB at 207 (footnotes omitted).
 11 Chairman Hurtgen notes that the concurring opinion herein relies 
on Central Parking
, a case in which he dissented. His dissent is consis-
tent with the general rule that the Board does not defer representation 

case issues to arbitration. The instant case represents a narrow excep-
tion to that rule. The exception is grounded on the facts that the Union 
has reaped the benefits of the arb
itration agreement and has reserved 
the right to go back to that agreemen
t. In these circumstances, he would 
not permit the Union to abandon that procedure. 
ments, 15 Berkeley J. Employment & Labor L. 50, 79Œ82 
(1994).  But I leave these questions for another day. 
 MEMBER WALSH, dissenting. 
My colleagues conclude that the Petitioner has waived 
its statutory right to petition the Board to represent the 
Employer™s employees through the parties™ Memoran-
dum of Agreement Regarding Neutrality and Card Check 
Recognition (Agreement).  Th
e Agreement contains no 
such waiver.  Accordingly,
 I disagree with my col-
leagues™ conclusion that th
e Agreement bars the instant 
petition. 
Waivers of statutory rights ﬁare not to be lightly in-
ferred, but instead must be ‚clear and unmistakable.™ﬂ  
Georgia Power Co.
, 325 NLRB 420 (1998), enfd. mem. 
176 F.3d 494 (11th Cir. 1999), citing 
Metropolitan Edi-
son Co. v. NLRB
, 460 U.S. 693, 708 (1983).  With re-
spect to waivers involving the right to organize employ-

ees, the Board has held that an
 agreement not to organize 
will bar a petition only when there is an ﬁ
express 
prom-
iseﬂ by the union to refrain from seeking to represent the 
employees in question.  See 
Lexington House
, 328 
NLRB 894, 895 (1999); 
Budd Co.
, 154 NLRB 421, 422Œ
423 (1965); 
Cessna Aircraft
, 123 NLRB 855, 857 
(1959). 
Applying those principles here, there can be no argu-
ment that the Petitioner has ﬁclearly and unmistakablyﬂ 

waived its right to file a petition with the Board seeking 
representation of the Employer™s employees, or that it 
has ﬁexpressly promisedﬂ not to file a representation peti-

tion covering the Employer™s employees.  The parties™ 
Agreement nowhere mentions, either explicitly or 
implicitly, any limitation on the filing of a representation 
petition with the Board.  The majority even concedes that 
ﬁ[t]he Agreement does not provide that its procedures for 
voluntary recognition are the on
ly procedures available 
to the Union.ﬂ  My colleague
s do suggest that because 

the Petitioner ﬁinvokedﬂ the Agreement, the Agreement 

bars the Petitioner™s representation petition.  They fail to 
offer any explanation, howev
er, as to how the Agree-ment™s language permits the filing of a representation 
petition prior to when the Agreement is invoked, but 
prohibits the filing of a petition after the Agreement is 
invoked. 
One cannot reasonably find 
a ﬁclear and unmistakable 
waiverﬂ of the Petitioner™s right to file a representation 

petition in Agreement section 3(c)(1), which provides for 
arbitration of disputes over the description of appropriate 
bargaining units.  This section contains no language stat-
ing that the Petitioner may not file a representation peti-
tion with the Board, or even stating that the Petitioner 
may not seek the Board™s determination of the appropri-
ate units.  Nor can one find a clear and unmistakable 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562waiver in the Petitioner™s agreement to arbitrate the par-
ties™ dispute over the unit.  When rendering unit determi-
nations the Board may consider, among other factors, an 
arbitrator™s award involving bargaining unit disputes.  
See, e.g., Magna
 Corp., 261 NLRB 104, 105 fn. 2 
(1982); 
Westinghouse Electric Corp.
, 162 NLRB 768, 
770Œ771 (1967).  Thus, th
e Petitioner™s agreement to 
arbitrate the parties™ unit dis
pute is not inconsistent with 
an intent to seek a Board determination of the appropri-
ate unit given that the parties could submit the arbitra-
tor™s award to the Board for its consideration.  Accord-
ingly, there is no basis for finding in the Petitioner™s 
agreement to arbitrate the unit dispute a clear and unmis-
takable waiver of its right to have the Board make the 
ultimate unit determination. 
My colleagues assert that
 the Petitioner is estopped 
from filing a representation petition with the Board be-

cause the Employer was induced to believe that the Peti-
tioner would not file a petition based on the Petitioner™s 
invocation of the Agreement,
 and the Employer has re-
lied on that belief to its detriment. The elements of equi-
table estoppel are knowledge, intent, mistaken belief, and 
detrimental reliance.
12 Assuming for the sake of argu-
ment that the evidence esta
blishes the first three ele-
ments, at this stage the only ﬁdetrimentﬂ that the Em-
ployer has suffered is that it has provided to the Peti-
tioner information regarding the number and classifica-

tions of employees at various locations, and it has agreed 
to arbitrate the unit description dispute.  The information 
that the Employer provided to the Petitioner is informa-
tion that would be elicited in any event at a Board repre-
sentation hearing involving the unit determination.
13  Given that the Employer is currently insisting that the 

Petitioner™s petition be dismi
ssed because the unit de-
scription dispute should be decided at arbitration, it is 
also difficult to understand how the Employer could view 
the arbitration as a detriment.
14  The significant benefits 
that the Employer would provide to the Petitioner, such 
as access to the Employer™s premises, neutrality, and 
                                                          
                                                           
12  R.P.C. Inc.
, 311 NLRB 232, 233 (1993); 
Lehigh Portland Cement 
Co., 286 NLRB 1366, 1383 (1987). 
13  See Casehandling Manual (Representation Proceedings) Sec. 
11189(i). 
14  These ﬁdetrimentsﬂ certainly do not seem to compare to the type 
of detriments suffered by those in
 whose favor equitable estoppel has 
been invoked.  See, e.g., 
Red Coats, Inc.
, 328 NLRB 205, 206 (1999) (5 
months of futile bargaining). 
recognition upon receipt of 
signed authorization cards 
from a majority of the employees in the agreed-upon 
unit, would only be provided if the Petitioner elects to 
follow the card check processes under the Agreement.  
Accordingly, equitable estoppel is inapplicable at this 
time.  Regardless of whether or not the bargain struck by 
the Employer under the Agreem
ent is a fair one, the fact 
remains that the Employer could have easily avoided the 
result it complains of through the simple expedient of 
adding a single sentence to th
e Agreement that clearly 
states that the Petitioner waives its right to file a repre-
sentation petition with the Board.
15 Finally, my colleagues™ decision to grant the Em-
ployer™s motion to dismiss the Petitioner™s representation 
petition because of a pending arbitration on the scope of 
the appropriate unit is in error for an additional reason.  
The Board has consistently held that it will not defer 
questions of representation to arbitration where determi-
nation of the issues does not depend upon contract inter-
pretation but involves application of statutory policy, 
standards and criteria.  See, e.g., 
McDonnell Douglas 
Corp.
, 324 NLRB 1202, 1205 (1997
); St. Mary™s Medi-
cal Center, 322 NLRB 954 (1997); 
Marion Power 
Shovel Co.
, 230 NLRB 576, 577Œ578 (1977).  See also 
Paper Mfrs. Co.
, 274 NLRB 491 (1985), enfd. 786 F.2d 
163, 166 (3d Cir. 1986).  The unit determination here 

cannot turn on contract interpretation because there is no 
contract.
16  Instead, the determination will turn solely on 
statutory policy, i.e., an 
analysis of community-of-
interest factors, and thus is 
inappropriate for deferral to 

arbitration.    
For the foregoing reasons, I would deny the Employer™s 
motion to dismiss or hold the petition in abeyance. 
 15  I would like to emphasize here that I am not declining to hold the 
Petitioner to the commitments that it made under the Agreement.  Rather, 
I am declining to hold the Petitioner 
to a waiver that does not exist. 
16  In recognition of this absence of contractual guidance, Agreement 
sec. 3(c)(1) merely provides that the arbitrator shall be guided in mak-

ing unit determinations ﬁby the stat
utory requirements of the National 
Labor Relations Act and the precedential decisions of the National 
Labor Relations Board and Appellate 
reviews of such Board decisions.ﬂ 
 